




AMENDMENT NO. 1 TO FINANCING AGREEMENT
This AMENDMENT NO. 1 TO FINANCING AGREEMENT ("Amendment") is dated as of May 1,
2015 and is entered into by and among LifeVantage Corporation, a Colorado
corporation (the "Company"; together with each Subsidiary of the Company that
executes a joinder agreement and becomes a "Borrower" under the Financing
Agreement referred to below, each a "Borrower" and, collectively, and jointly
and severally, the "Borrowers"), each domestic Subsidiary of the Company listed
as a "Guarantor" on the signature pages hereto (together with each other Person
that executes a joinder agreement and becomes a "Guarantor" under the Financing
Agreement or otherwise guaranties all or any part of the Obligations (as defined
in the Financing Agreement referred to below), each a "Guarantor" and,
collectively, the "Guarantors"), the Lenders (as defined below) party hereto,
TCW Special Situations, LLC, a Delaware limited liability company ("TCW"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and TCW, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
W I T N E S S E T H:
WHEREAS, Borrowers, Guarantors, Agents and the lenders from time to time party
thereto (each a "Lender" and collectively, the "Lenders") have entered into that
certain Financing Agreement dated as of October 18, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the "Financing Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Financing Agreement); and
WHEREAS, Borrowers have requested that Agents and Lenders amend the Financing
Agreement as set forth herein, subject to the terms and conditions contained
herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendment. Subject to the satisfaction of the conditions set forth in Section
2 below, and in reliance on the representations and warranties contained in
Section 3 below, the Financing Agreement is hereby amended as follows:
(a)     The defined term "Consolidated EBITDA" set forth in Section 1.01 of the
Financing Agreement is hereby amended to amend and restate subclause (a)(xi)
thereof in its entirety as follows:
(xi) other one-time non-recurring expenses (including, for the avoidance of
doubt, severance fees associated with former CEO, Douglas Robinson, as well as
third party CEO search fees) approved by the Administrative Agent in its
reasonable discretion in an aggregate amount not to exceed (A) $1,000,000 during
any period of 4 consecutive fiscal quarters ending on or after March 31, 2015
and on or before June 30, 2015 and (B) $500,000 during any period of 4
consecutive fiscal quarters thereafter, minus
(b)    The defined term "Consolidated Excess Cash Flow" set forth in Section
1.01 of the Financing Agreement is hereby amended to amend and restate subclause
(b)(i) thereof in its entirety as follows:
(i) scheduled repayments of Consolidated Total Indebtedness (excluding, for the
avoidance of doubt, (A) voluntary repayments of the Loans pursuant to Section
2.05(b) and (B) mandatory repayments of the Loans required pursuant to Sections
2.05(c)(i) through 2.05(c)(v) and Section 2.05(c)(vii)), plus
(c)    Section 2.03 of the Financing Agreement is hereby amended to insert a new
clause (g) at the end thereof as follows:
(g)    In addition to any other payments required under this Agreement
(including, without limitation, Sections 2.03(a) and (b)), the Borrowers hereby
agree to make additional monthly principal payments of the Term Loan in the
amounts and on the dates set forth below:
Applicable Date
Applicable Payment
May 15, 2015
$250,000
June 15, 2015
$250,000

(d)    Section 2.05(c) of the Financing Agreement is hereby amended to insert
new subclauses (vi) and (vii) thereof immediately following subclause (v)
thereof as follows:




--------------------------------------------------------------------------------




(vi)    Within 3 Business Days following the last day of the calendar quarter
ending on June 30, 2015, the Borrowers shall prepay the outstanding principal
amount of the Loans in accordance with clause (d) below in an amount (to the
extent a positive number) equal to (A) the aggregate amount of unrestricted cash
on hand of the Loan Parties as of the close of business on the last day of such
calendar quarter minus (B) $13,500,000.
(vii)    On or before May 29, 2015 (or such later date agreed to by the
Administrative Agent in its sole discretion), the Borrowers shall prepay the
outstanding principal amount of the Loans in accordance with clause (d) below in
an amount (to the extent a positive number) equal to (A) $1,500,000 minus (B)
the amount of any mandatory prepayment made by Borrowers as of such date
pursuant to Section 2.05(c)(iv) of the Financing Agreement as a result of
Borrowers' receipt of Extraordiary Receipts resulting from the overpayment of
2014 taxes (it being agreed and understood that this clause (vii) shall not in
any way limit or otherwise modify the Borrowers' obligation to make such
mandatory prepayment in accordance with Section 2.05(c)(iv) of the Financing
Agreement, whether or not such Extraordinary Receipts are received on, prior to
or after the date set forth above).
(e)    Sections 7.03(c) and 7.03(d) of the Financing Agreement are hereby
amended and restated in their entirety, with retroactive effect as of March 31,
2015, as follows:
(c)    Consolidated EBITDA. Permit Consolidated EBITDA of the Company and its
Subsidiaries for any fiscal period set forth below to be less than the amount
set forth opposite such period:
Fiscal Period End
Consolidated EBITDA
4 consecutive fiscal quarters ending March 31, 2015
$17,000,000
4 consecutive fiscal quarters ending June 30, 2015
$17,000,000
4 consecutive fiscal quarters ending September 30, 2015
$22,220,000
4 consecutive fiscal quarters ending December 31, 2015
$23,126,000
4 consecutive fiscal quarters ending March 31, 2016
$24,435,000
4 consecutive fiscal quarters ending June 30, 2016 and each period of 4
consecutive fiscal quarters ending each September 30, December 31, March 31 and
June 30 thereafter
$25,607,000



(d)    Liquidity. Permit Qualified Cash of the Company and its Subsidiaries to
be less than $8,000,000 at any time.
2.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the concurrent satisfaction of each of the following conditions:
(a)Administrative Agent shall have received a fully executed copy of this
Amendment executed by Borrowers, Guarantors, Agents and Lenders;
(b)    Administrative Agent shall have received cash proceeds from Borrowers for
application by Administrative Agent as a prepayment of the Obligations, which
shall be applied against the remaining installments of principal due on the
Loans in the inverse order of maturity, in an amount equal to $2,500,000;
(c)Administrative Agent shall have received the Amendment Fee (as defined
below);
(d)Borrowers shall have paid all attorneys' fees and expenses incurred by
counsel to the Agents for which an invoice has been delivered to Borrowers on or
prior to the date hereof; and
(e)after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.
3.Representations and Warranties. To induce Agents and Lenders to enter into
this Amendment, each Loan Party represents and warrants to Agents and Lenders
that:
(a)the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate, partnership or limited liability company
action, as applicable, on the part of such Loan Party and that this Amendment
has been duly executed and delivered by such Loan Party;
(b)this Amendment constitutes a legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally; and




--------------------------------------------------------------------------------




(c)the representations and warranties contained in Article VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant to the Financing Agreement or any
other Loan Document on or prior to the date hereof are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date).
4.Amendment Fee. Borrowers shall pay to Administrative Agent, for the ratable
benefit of the Lenders, a non-refundable amendment fee equal to $68,250 (the
"Amendment Fee"), which Amendment Fee shall be due and payable and fully earned
on the date hereof.
5.Release. Each Loan Party hereby absolutely and unconditionally releases and
forever discharges Agents and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise (“Claims”), which any Loan Party has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Amendment, whether such claims,
demands and causes of action are matured or unmatured. Notwithstanding the
foregoing, this release shall only apply to Claims known to a Loan Party as of
the date of this Amendment.
6.Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
7.References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Amendment.
8.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall constitute an original, but all of which taken together shall be
one and the same instrument. Receipt by telecopy or electronic mail of any
executed signature page to this Amendment shall constitute effective deliver of
such signature page.
9.Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Financing
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Financing Agreement. Except as expressly
modified and superseded by this Financing Agreement, the terms and provisions of
the Financing Agreement and the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.
10.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.
BORROWER:
LIFEVANTAGE CORPORATION


By: /s/ David Colbert
Name: David Colbert
Title: Chief Financial Officer
GUARANTOR:
LIFELINE NUTRACEUTICALS CORPORATION


By: /s/ David Colbert
Name: David Colbert
Title: Chief Financial Officer



ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:
TCW SPECIAL SITUATIONS, LLC




By: /s/ Richard Miller
Name: Richard Miller
Title: Authorized Signatory

LENDERS:
REGIMENT CAPITAL SPECIAL SITUATIONS FUND V, L.P.
By: TCW Special Situations, LLC, acting solely as its investment manager
By: /s/ Richard Miller
Name: Richard Miller
Title: Authorized Signatory







--------------------------------------------------------------------------------




CERBERUS AUS LEVERED II LP
By: CAL II GP LLC
Its: General Partner




By: /s/ Kevin Genda
Name: Kevin Genda
Title: Vice President
 
CERBERUS OFFSHORE LEVERED I L.P.
By: COL I GP Inc.
Its: General Partner




By: /s/ Kevin Genda
Name: Kevin Genda
Title: Vice President
 
CERBERUS ASRS FUNDING LLC




By: /s/ Kevin Genda
Name: Kevin Genda
Title: Vice President
 
CERBERUS ONSHORE II CLO LLC




By: /s/ Kevin Genda
Name: Kevin Genda
Title: Vice President
 
CERBERUS OFFSHORE LEVERED II LP
By: COL II GP Inc.
Its: General Partner




By: /s/ Kevin Genda
Name: Kevin Genda
Title: Vice President
 
CERBERUS N-1 FUNDING LLC




By: /s/ Kevin Genda
Name: Kevin Genda
Title: Vice President







